Allowable Subject Matter
1.	Claims 1-18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: as indicated in the previous Final office action the examiner combine Ahokas (US 2006/0064652) with the main prior art of records Peter et al (US 2017/0193557) to read “predefined character pattern” as specified in the claim.
After applicant’s amended the claims, although Ahokas reads “predefined character pattern” (e.g., special characters such as brackets, parenthesis, etc.)  but Ahokas doesn’t mention interpreting the “predefined character pattern” as recite in the claims.  That is Ahokas no longer reads interpreting said predefined character pattern, the predefined character pattern marking a boundary in the at least one SMS message of the suggested action section, the predefined character pattern being chosen sufficiently unique to enable use of the predefined character pattern, by the recipient device, to separate the suggested action section from other characters of said at least one SMS message as recited in independent method claim 1. 
Similarly  Ahokas fails to read the predefined character pattern marking a boundary in the at least one SMS message of the suggested action section, the predefined character pattern being sufficiently unique to enable the communication device to use the predefined character pattern to separate the suggested action section from other characters of said at least one SMS message; interpreting the predefined character pattern; identifying in the at least one SMS message the suggested action section, based on the interpretation of the predefined character pattern, by using the predefined character pattern to separate the suggested action section from the other characters of said at least one SMS message as recited in independent method claim 7. 
The remaining independent computer device claims 6 and 14 recite similarly subject matter as that of claim 1 and 7, respectably. 

Further prior art searches failed to produce any relevant results. Thus, the pending claim 1-18 are allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 

CONCLUSION


4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9715496 B1 is directed to automatically responding to a request of a user
 US 20180210874 A1 is directed to AUTOMATIC SUGGESTED RESPONSES TO IMAGES RECEIVED IN MESSAGES USING LANGUAGE MODEL
 US 20170180276 A1 
 AUTOMATIC SUGGESTIONS AND OTHER CONTENT FOR MESSAGING APPLICATIONS


5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR 
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173